Citation Nr: 1521842	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-16 466	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to October 11, 2011, an initial rating greater than 10 percent from October 11, 2011, to December 13, 2012, and to an initial compensable rating thereafter, for right knee ligament injury.

2.  Entitlement to an initial rating greater than 10 percent from October 11, 2011, to December 13, 2012, and to an initial compensable rating thereafter, for instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted, in pertinent part, service connection for a right knee ligament injury and assigned a noncompensable rating effective September 1, 2010.  During the pendency of the appeal, jurisdiction was transferred to the RO in Winston-Salem, North Carolina.

A March 2013 rating decision assigned a separate 10 percent rating for right knee instability effective October 11, 2011, and a noncompensable rating effective December 13, 2012.  In addition, in the March 2013 statement of the case (SOC), the RO assigned a 10 percent rating effective October 11, 2011, and a noncompensable rating from December 13, 2012, for limited motion due to pain.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to October 11, 2011, the Veteran's right knee ligament injury was manifested by subjective complaints of pain; flexion was to 144 degrees and extension to zero degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups; no significant degenerative changes were shown on X-ray; and no lateral instability or recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum was shown.

2.  From October 11, 2011, to December 13, 2012, the Veteran's right knee ligament injury was manifested by subjective complaints of pain; flexion to 130 degrees with objective evidence of painful motion at 110 degrees; extension to 0 degrees with no objective evidence of painful motion; flexion was further limited to 120 degrees following repetitive use; the Veteran also had tenderness to palpation, signs of less movement than normal, weakened movement, painful movement, swelling following repetitive use, and slight anterior and medial-lateral instability.

3.  From December 13, 2012 to the present, the Veteran's right knee ligament injury was manifested by subjective complaints of pain and swelling; the Veteran also complained of flare-ups causing pain, stiffness, and popping, flexion to 130 degrees, and extension to zero degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups; no significant degenerative changes were shown on X-ray; and no lateral instability or recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum was shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to October 11, 2011, an initial rating greater than 10 percent from October 11, 2011, to December 13, 2012, and to an initial compensable rating thereafter, for right knee ligament injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5256-62 (2014).

2.  The criteria for an initial rating greater than 10 percent from October 11, 2011 to December 13, 2012, and for an initial compensable rating thereafter, for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d at 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

In this case, the issue on appeal arises from the appeal of an initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment records and VA examination reports.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has reviewed carefully such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Additionally, the Veteran was afforded VA examinations in May 2011, October 2011, December 2012, and August 2013 to evaluate the severity of his service-connected right knee disability.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The Board notes that, in his April 2013 substantive appeal, the Veteran challenged the adequacy of the December 2012 examination.  Specifically, he argues that he was not provided a thorough examination, that the examiner did not ask questions regarding the nature of his right knee disability, and that the examiner did not provide repetitive-use testing as indicated in the examination report.  The Board finds that the December 2012 examination report is adequate for rating purposes as it is based on an examination of the Veteran and includes the Veteran's lay statements regarding the severity of his right knee disability.  The Board notes that the examiner did not review the claims file as it was not sent for review; the fact that the examiner did not review the claims file does not necessarily render the examination inadequate.  The Board finds that the December 2012 examination is adequate to evaluate the Veteran's right knee disability as the examiner considered the Veteran's statements regarding the nature and severity of such and conducted a thorough physical examination addressing the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  In August 2013, the Veteran was afforded another VA examination to address the current nature and severity of his right knee disability.  That examination was based on a thorough examination of the Veteran as well as a review of the Veteran's claims file and consideration of his lay statements and contains findings similar to the December 2012 examination.  Thus, the Board finds that the Veteran's challenge to the adequacy of the December 2012 examination is meritless and the December 2012 examination report, as well as the May 2011, October 2011, and August 2013, examination reports all are adequate to adjudicate the currently appealed claims.  

The Veteran has not asserted, and the evidence does not show, that his symptoms have worsened materially since the most recent August 2013 examination.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination and opinion has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increased in the disability is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's service-connected right knee disability was rated initially under DC 5024-5257.  Hyphenated codes are used when a rating under one DC requires the use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).

DC 5024 is used to evaluate tenosynovitis, and is to be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.71a (2014).  Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71 , Plate II. 

DC 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

DC 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990  (2004). 

38 C.F.R. § 4.71a , DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel also has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, DC 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604  (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a , DC 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (1998).

DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate DC(s), a 10 percent rating is for application for each such major joint or group or minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Factual Background & Analysis

In connection with his claim for service connection, the Veteran was afforded a VA examination in May 2011.  The Veteran's condition was diagnosed as a ligament injury to right knee with probable old mild to moderate medial collateral ligament injury.  During the examination, the Veteran stated that, since his in-service injury, his knee had hurt off and on.  The only symptom associated with the Veteran's right knee was pain.  The examiner noted no problems with instability, stiffness, weakness, incoordination, decreased speed of the joint, episodes of dislocation or subluxation, no locking episodes, effusions, symptoms of inflammation, and no flare-ups.  The examiner also noted no constitutional symptoms or incapacitating episodes of arthritis.  With regard to limitation cause by the right knee, the examiner stated that the Veteran could stand for three to eight hours with only short periods of rest, and that he was able to walk one to three miles, without the use of an assistive device.  

Although the examiner noted bumps consistent with Osgood-Schlatter's Disease, as well as crepitation, there was no evidence of  clicks or snaps, grinding, instability, patellar abnormality, or meniscus abnormality.  On physical examination, range of motion was zero degrees extension and 144 degrees flexion, with no objective evidence of painful motion and no additional limitation of the range of motion following repetitive use.  There was no evidence of ankylosis.  X-ray imaging revealed no acute fractures, dislocations, or significant degenerative changes.  The examiner noted a slight bony deformity seen in the medial femoral condyle, as well as spurring of the tibial spine.

In October 2011, the Veteran was afforded another VA examination.  The Veteran's condition was diagnosed as a chronic strain of the right medial collateral ligament.  The Veteran did not report flare-ups during the examination.  On physical examination, range of motion was zero degrees extension to 130 degrees flexion, with objective evidence of painful motion at 110 degrees.  Following repetitive-use testing, the Veteran's flexion was limited to only 120 degrees.  With regard to any functional loss or additional limitation following repetitive-use testing, the examiner noted that the Veteran experienced less movement than normal, weakened movement, pain on movement, and swelling.  While muscle strength testing was normal, the examiner noted slight anterior instability (+1 (0-5 millimeters) on the Lachman Test) and medial-lateral instability (+1 (0-5millimeters) following valgus/varus pressure to the knee in extension and 30 degrees flexion).  The examiner found no evidence of patellar subluxation or dislocation.  The Veteran reported needing to use a brace for his right knee.  The examiner stated that degenerative arthritis or traumatic arthritis was documented, although he did not indicate where it was documented.  With regard to the functional impact of the Veteran's right knee disability, the examiner stated that while the Veteran's knee caused him discomfort, he had not missed any days of work in the past twelve months due to right knee pain.

In December 2012, the Veteran was given another VA examination.  The Veteran's condition was diagnosed as status post knee ligament strain, quiescent.  With regard to the diagnosis, the examiner stated that it was a more accurate description of the Veteran's condition as there were no current objective findings related to the Veteran's right knee.  During the examination, the Veteran reported flare-ups that caused pain, stiffness, and popping.  On physical examination, range of motion was zero degrees extension to 140 degrees flexion, with no objective evidence of painful motion.  The examiner also found no additional limitation in range of motion or functional loss following repetitive-use testing.  Muscle strength testing and joint stability testing were both normal.  There was no evidence of patellar subluxation or dislocation, or additional knee condition, such as shin splints.  X-ray results showed no degenerative or traumatic arthritis.  Finally, the examiner noted that the Veteran's right knee condition did not impact his ability to work.

The Veteran's most recent VA examination occurred in August 2013.  The examiner diagnosed the Veteran's condition as old disruption of medial collateral ligament, traumatic with residuals.  During the examination, the Veteran reported that since his injury, he has suffered from chronic swelling and achy pain on a daily basis.  The Veteran denied that his service-connected right knee interfered with his daily activities, denied any giving way problems, and did not report any flare-ups.  On physical examination, range of motion was zero degrees extension to 130 degrees flexion, with no objective evidence of painful motion.  Following repetitive-use testing, the Veteran's range of motion was zero degrees extension to 135 degrees flexion.  Although examiner noted no additional limitation in range of motion following repetitive-use testing, the examiner noted less movement than normal.  Muscle strength testing and joint stability testing were both normal.  The examiner found no evidence of patellar subluxation or dislocation, but did note that the Veteran suffered from medial tibial stress syndrome ("shin splints").  X-ray results showed no displaced fractures, subluxation, or large joint effusion.  The mild cortical irregularity noted in May 2011 appeared to be unchanged.  The patellofemoral and femorotibial joint spaces were both within normal limits with no evidence of acute bony abnormality or appreciable interval change.  The examiner noted that the Veteran's service-connected right knee would not affect his ability to work.  Finally, with regard to flare-ups, the examiner stated that it would be pure speculation to state to what degree the Veteran's right knee condition would be affected by a flare-up.

September 1, 2010 to October 10, 2011

Based on the evidence of record, the Board finds that an initial, compensable rating of the Veteran's right knee is not warranted from September 1, 2010, the effective date for the award of service connection, to October 10, 2011.  Even considering the Veteran's complaints of functional loss due to pain, there is no evidence in the record to suggest that this pain limits the Veteran's range of motion to 45 degrees or extension to 10 degrees so as to warrant a compensable rating under DCs 5260 or 5261.  The Veteran's extension was normal and his flexion was actually better than normal during the May 2011 examination.  Furthermore, there was no objective evidence of painful motion, even after repetitive-use testing.

In light of the Veteran's complaints of right knee pain, the Board recognizes that 38 C.F.R. §§ 4.40 and 4.45 may be relevant.  A compensable rating is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a compensable rating.  Importantly, the May 2011 examiner found that there was no additional restricted range of motion, or functional impairment following repetitive use.  Additionally, the Veteran denied any flare-ups of his right knee condition during that examination.  The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but does not itself constitute functional loss.  Mitchell, 25 Vet. App. at 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, an initial compensable rating is not warranted based on limitation of motion.

A separate rating under DC 5257 would not be appropriate as there has been no objective medical finding of recurrent subluxation or lateral instability of the right knee.  The Veteran did not report any episodes of instability and VA examinations documented that testing for instability was negative.

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartialge, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5258, 5259, 5262, or 5263, respectively.

The Board also has considered whether a separate rating under DC 5003 is warranted during the appeal period.  The Veteran's service treatment records contain a radiologist report that notes "small areas of subchondral marrow and articular cartilage abnormality in the lateral compartment may indicate early sequelae of degenerative joint disease."  The May 2011 VA examination report noted no significant degenerative changes.  Thus, a 10 percent rating under DC 5003 is not warranted.

There are no additional treatment records in the claims file that would support the Veteran's contention that his service-connected right knee warrants a compensable rating for this time period.  Thus, the Board finds that the criteria for an initial compensable rating for right knee ligament injury have not been met.

October 11, 2011 to December 13, 2012

Based on the evidence of record, the Board finds that the Veteran's service-connected right knee warrants only the two ratings currently assigned.  First, with regard to the 10 percent rating for limited motion due to pain, the Board notes that at no time did the Veteran's range of motion does not meet the criteria for a compensable rating under DCs 5260 or 5261.  As noted above, the Veteran's range of motion during the October 2011 examination was zero to 130 degrees.  Even after repetitive testing, the Veteran's range of motion was only limited to 110 degrees.  A 20 percent rating under DC 5260 is warranted only when flexion is limited to 30 degrees.

Despite failing to meet the criteria for a compensable rating, under DCs 5260 or 5261, the Veteran nevertheless was assigned a 10 percent rating in order to acknowledge and compensate the Veteran for objective painful motion, limited motion following repetitive use, as well as the functional loss following repetitive use, to include less movement than normal, weakened movement, and swelling shown during the October 2011 VA examination.  See Burton, 25 Vet. App. at 5; 38 C.F.R. § 4.59.  At no point during this time period does the evidence demonstrate that the Veteran had flexion limited to 45 degrees (the criteria for a 10 percent rating under DC 5260) or extension limited to 10 degrees (the criteria for a 10 percent rating under DC 5261).  Accordingly, there is no basis upon which to grant an evaluation in excess of 10 percent for the service-connected right knee based on the DCs predicated on range of motion from October 11, 2011 to December 13, 2012.

The Veteran also was assigned a separate 10 percent rating for instability as of October 11, 2011, to December 13, 2012, based upon the results of the October 2011 VA examination.  The Board finds that a rating in excess of 10 percent for instability of the right knee is not warranted under DC 5257.  As noted above, during the October 2011 VA examination, the Veteran was noted to 1+ medial lateral instability, 1+ anterior instability, and normal posterior instability.  There is no history of recurrent patellar subluxation/dislocation.  Therefore, the Board finds that the Veteran's right knee instability resulted in no more than slight impairment from October 11, 2011 to December 12, 2012.  Consequently, a rating in excess of 10 percent from October 11, 2011 to December 12, 2012, for instability of the right knee is not warranted under DC 5257.

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartialge, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5258, 5259, 5262, or 5263, respectively.

With regard to DC 5003, as the Veteran already has been awarded a 10 percent rating based on painful, limited motion, assigning a separate 10 percent rating under DC 5003 would constitute pyramiding since he would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

Thus, the record evidence fails to establish that the Veteran's service-connected right knee warrants a rating in excess of 10 percent for limited motion due to pain from October 11, 2011, to December 12, 2012.  In addition, the evidence fails to establish that the Veteran's service-connected right knee warrants a rating in excess of 10 percent for instability from October 11, 2011, to December 13, 2012.

Effective December 13, 2012

Based on the evidence of record, the Board finds that a compensable rating of the Veteran's right knee ligament injury is not warranted effective from December 13, 2012.  Despite the Veteran's complaints of pain and flare-ups during his December 2012 examination, the Veteran demonstrated full range of motion upon examination with no objective evidence of painful motion.  Furthermore, his range of motion was not further limited following repetitive-use testing.  Additionally, the August 2013 VA examination revealed similar results.  The Veteran's flexion was 130 degrees and his extension was 0 degrees with no objective evidence of painful motion.  The Veteran's flexion actually improved to 135 degrees following repetitive-use testing.

Again, the Board recognizes that 38 C.F.R. §§ 4.40 and 4.45 may be relevant.  A compensable rating is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a compensable rating.  The August 2012 examiner determined that the Veteran did not suffer from any limitation of motion or functional loss and/or functional impairment following repetitive-use testing.  Additionally, while the August 2013 examination noted that the Veteran's suffered from less movement than normal following repetitive-use testing, the Veteran's extension still was 130 degrees.  Furthermore, the Veteran specifically denied any flare-ups during the August 2013 examination.

While the Veteran has complained consistently of pain, the Board again notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but does not itself constitute functional loss.  Mitchell, 25 Vet. App. at 32.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see also 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, an initial compensable rating is not warranted based on limitation of motion.

With regard to DC 5257, the December 2012 and the August 2013 examiners both noted that there were no objective signs of recurrent patellar subluxation or dislocation, and every joint stability test was normal.

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartialge, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5258, 5259, 5262, or 5263, respectively.  In this regard, the Board notes that the August 2013 examiner indicated that the Veteran suffered from medial tibial stress syndrome but stated that there were no current symptoms of the condition.

With regard to DC 5003, following radiological testing, the August 2013 examiner stated that there was "no radiographically appreciable change in appearance of the right knee since 5/24/2011."  The August 2013 VA examiner noted that the "mild cortical irregularity of the medial femoral condyle appears unchanged and may be related to remote injury.  The patellofemoral and femorotibial joint spaces are within normal limits."  The radiologist concluded that there was no evidence of acute bony abnormality or appreciable interval change.  Thus, a 10 percent rating under DC 5003 is not warranted.

As there is no medical evidence in the claims file that would warrant a compensable rating under any of the DCs discussed above, the Board finds that the criteria for a compensable rating for the Veteran's right knee ligament injury from December 13, 2012, to the present have not been met.  Additionally, the criteria for a compensable rating for instability of the right knee from December 13, 2012, to the present have not been met.

The Board has considered whether further staged ratings under Fenderson are appropriate for the Veteran's service-connected right knee ligament injury; however, the Board finds that no further staging is necessary because the Veteran has experienced essentially the same symptomatology during each of the time periods at issue in this appeal.  See Fenderson, 12 Vet. App. at 119.

Other Considerations

The Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's right knee symptomatology is addressed fully by the relevant rating criteria.  As the rating schedule is adequate to evaluate the Veteran's disability picture for his right knee ligament injury, the Board need not proceed to consider the second factor, viz., whether there are attendant periods of hospitalization or marked interference with employment.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  See also Bagwell v. Brown, 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exception circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with the Veteran's service-connected disabilities.  In this case, even after affording the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the record does not suggest - and the Veteran does not allege - that his service-connected right knee disability renders him unemployable.  The record shows that the Veteran is employed as a detention officer.  As such, Rice is inapplicable to this case.


ORDER

Entitlement to an initial compensable rating prior to October 11, 2011, an initial rating greater than 10 percent from October 11, 2011, to December 13, 2012, and to an initial compensable rating thereafter, for right knee ligament injury is denied.

Entitlement to an initial rating greater than 10 percent from October 11, 2011, to December 13, 2012, and to an initial compensable rating thereafter, for instability of the right knee is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


